Appellee recovered a judgment for personal injuries sustained in a collision by an automobile and a motorcycle ridden by appellee. The collision occurred at a street intersection under circumstances whereby the question of liability vel non becomes purely a factual issue which was settled by the jury. *Page 79 
We have carefully examined the record and find the case was properly tried and the charge of the court proper.
The judgment is affirmed.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.